Citation Nr: 0431040	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in St. 
Petersburg, Florida, which denied service connection for a 
dental disability.

During the course of this appeal, the veteran raised an issue 
relating to entitlement to a compensable rating for service-
connected left knee disorder.  The veteran submitted a notice 
of disagreement with the August 2001 decision which confirmed 
and continued a noncompensable rating.  The RO issued a 
Statement of the Case dated July 2003.  The veteran did not 
submit a VA Form 9, Substantive Appeal, therefore, this issue 
is not currently in appellate status and will not be 
addressed. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a dental disability, and the VA has made reasonable 
efforts to develop such evidence.

2.  The service dental records do not indicate that any teeth 
were lost due to dental trauma and no other evidence has been 
received to corroborate the veteran's account of dental 
trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disability have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  In October 2001, the 
veteran requested service connection for a dental disorder.  
A letter regarding the application of VCAA was sent to the 
veteran in June 2002.  In August 2002, the RO denied service 
connection for a dental disorder.  By virtue of the July 2003 
Statement of the Case and June 2002 correspondence from the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in June 2002, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Laws and Regulations

The veteran in the present case has perfected an appeal as to 
a claim for service connection for a dental disorder.  The 
Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in the current case, adjudication of the 
veteran's claim for service connection for a dental 
disability must also include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation, whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
will consider the veteran's claim under all applicable 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.381, provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.

Moreover, consideration will be given to each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in the line of duty during active 
service.  Also, when applicable, a determination as to 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war must be made.  38 C.F.R. § 3.381(b).  Under the current 
regulations, the following will not be considered service-
connected for treatment purposes: calculus; acute periodontal 
disease; third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e)-(f).

Further, 38 C.F.R. § 17.161 generally provides that, to be 
eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility (Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Among other things, Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
Class II pertains to those who have a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time correction of the dental problem.  Class 
II(a) entitles the veteran to receive treatment in a VA 
outpatient dental clinic for "service trauma" sustained 
during active duty, and Class IIR permits dental treatment 
for noncompensable dental conditions when the veteran was 
denied replacement of missing teeth during active duty if the 
claim was made before April 1984.

Finally, 38 C.F.R. § 4.150, DC 9913 (2004) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted. However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Since the veteran is 
not claiming loss of masticatory surface, this regulation is 
not applicable to the current claim.

Factual Background

At the time of his November 1940 enlistment physical 
examination, the veteran's mouth and gums were clinically 
evaluated as normal and teeth # 8 and 16 on the right and 
teeth # 8 and 16 on the left were recorded to be missing, 
while tooth #14 was noted to be restored.  In September 1945, 
the veteran completed a discharge examination.  No mouth or 
gum abnormalities were noted and no dental prosthesis was 
present.  Teeth # 8, 6 and 16 on the right and teeth # 8 and 
16 on the left were recorded to be missing, while tooth #14 
was noted to be restored.  The remaining service medical 
records are silent for dental problems.

In March 1953, the veteran underwent a general VA 
examination.  Upon examination of the mouth, results were 
essentially negative.

In a statement submitted by the veteran dated March 2001, he 
reported that his dental problems were a result of pyorrhea 
which he developed while stationed in Iceland due to improper 
diet.  He further stated that ultimately his teeth had to be 
pulled and he wore several sets of partial plates over the 
years until eventually he required a full set of dentures.

In October 2001, the RO received a statement from the veteran 
which indicated that he suffered a dental injury while 
crossing the Moselle River in Northern France.  While 
crossing the river, the Germans blew up the assault boat he 
was in.  He was gritting his teeth so hard from the tension 
and he had problems with his teeth since then.  He reported 
dental treatment immediately following service but the 
doctors which treated him were deceased.  He also reported 
current dental treatment but noted that his current dentists 
would not write a statement linking his dental condition to 
service.  Attached to the veteran's statement was an Extract, 
which evidenced the veteran's receipt of the Silver Star and 
explained that the medal was awarded because the veteran 
bravely crossed the Moselle River while it was under violent 
enemy attack.   

Recent VA outpatient treatment records confirm that the 
veteran now wears dentures; however, there is no evidence 
presented to relate the use of dentures to events in service.

In this case, the veteran is seeking entitlement to service 
connection for dental trauma.  Having reviewed the complete 
record, the Board finds that there is no basis for granting 
service connection for a dental disorder.  The record does 
not show evidence of missing teeth as a result of dental 
trauma while in service or at the time of service separation.

A veteran may also be eligible for outpatient treatment if he 
has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  As 
discussed above, the evidence does not show that he had an 
adjudicated service-connected compensable dental condition, 
nor does he allege that his claimed dental condition would 
warrant a compensable rating under the rating schedule.  
Therefore, there is no basis for outpatient dental treatment 
on the basis of a service-connected dental disorder.

Next, the Board has considered whether the veteran's claim as 
to dental trauma, may be service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.381 (2004).  To that end, a 
veteran may be entitled to service connection for the purpose 
of receiving VA outpatient dental treatment if he or she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161.  Specifically, the 
provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a)  Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b)  Class II . . . . (2)(i).  Those having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, which took place before October 1, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.

(c)  Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f)  Class IIR  (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g)  Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h)  Class IV.  Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.

(i)  Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in § 
17.47(g).

(j)  Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

In the present case, the veteran fails to met the criteria 
required for Class I eligibility.  Even if his service 
medical records showed additional missing teeth as a result 
of trauma (which it does not), there is no evidence of record 
establishing that his missing teeth are irreplaceable, that 
he sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  Further, there is no 
medical evidence of record showing that the veteran has a 
loss in whole or in part of a bone structure in the mouth due 
to in-service trauma or that he is unable to wear a suitable 
prosthesis.  38 C.F.R. § 4.150, DC 9913.  Therefore, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to Class I VA outpatient treatment for 
the veteran's claimed missing teeth.

Because the veteran has asserted that his dental disability 
was a result of an in-service trauma, the Board has 
considered whether the veteran is eligible for Class II(a) VA 
treatment.  In this regard, the Board notes that there is no 
indication in the veteran's service dental records that he 
suffered a traumatic dental injury during or shortly before 
discharge resulting in missing teeth.  Even accepting his 
testimony as to an in-service accident, whereby he gritted 
his teeth due to the tension of being fired upon while 
crossing the Moselle River and his claim that his dental 
problems were a result of a poor diet while stationed in 
Iceland, the Board finds that the preponderance of the 
evidence is against granting entitlement to Class II VA 
outpatient treatment on that basis.

Furthermore, the Board notes that merely having had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997).  Hence, the possible 
extraction of tooth # 6 on the right, noted at discharge 
examination, is not evidence enough to grant entitlement to 
Class II(a) VA outpatient treatment for the veteran's claimed 
missing teeth.  Furthermore, the record reflects that the 
veteran was not detained or interned as a prisoner of war; 
thus, he is not entitled to receive Class II(b) VA outpatient 
dental treatment for any of his teeth on that basis.  See 38 
C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disability for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.  
The benefits sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for a dental disability is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



